  Case 1:18-cv-01255-JTN-ESC ECF No. 1 filed 11/07/18 PageID.1 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ERIC DEVRIES,
                                                             Case No. 1:18-cv-1255
           Plaintiff,
                                                             Hon.
 v.

 CAPITAL ONE BANK (USA), N.A.

           Defendant.


 Theodore J. Westbrook (P70834)
 Westbrook Law PLLC
 Attorney for Plaintiff
 6140 28th St. SE, Suite 115
 Grand Rapids, MI 49546
 (616) 288-9548
 twestbrook@westbrook-law.net



                             COMPLAINT AND JURY DEMAND

       Plaintiff Eric DeVries, by and through his counsel, Westbrook Law PLLC, for his

Complaint against Defendant Capital One Bank (USA), N.A., states as follows:

                                       INTRODUCTION

      1.          Plaintiff brings this action pursuant to the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227, and Michigan Regulation of Collection Practices Act (“MRCPA”),

M.C.L. § 445.251 et seq., due to Defendant’s repeated, unlawful, and abusive collection-related

telephone calls unlawfully placed to Plaintiff’s cellular telephone number and which caused actual

harm to Plaintiff.
  Case 1:18-cv-01255-JTN-ESC ECF No. 1 filed 11/07/18 PageID.2 Page 2 of 11



      2.       The TCPA prohibits a person or its agent from using an automatic dialing system

or an artificial or prerecorded voice in placing or directing any telephone call to any telephone

number assigned to a cellular telephone service. 47 U.S.C. § 227(b)(1)(A). The TCPA provides a

private right of action and dictates a minimum award of damages in the amount of $500.00 per

violation for non-willful violations and $1,500.00 per violation for willful or knowing violations.

47 U.S.C. § 227(b)(3).

      3.       The MRCPA prohibits a person engaged in collection of a debt from using a

harassing, oppressive, or abusive method to collect a debt, including causing a telephone to ring

repeatedly or continuously or at unusual times or places which are known to be inconvenient to

the debtor. M.C.L. § 445.252(n). The MRCPA provides a private right of action and dictates a

minimum award of damages in the amount of $50.00 per violation for non-willful violations and

$150.00 per violation for willful violations. M.C.L. § 445.257.

                                        THE PARTIES

      4.       Plaintiff Eric DeVries is an individual residing in Grand Rapids, Kent County,

Michigan. Plaintiff is a “consumer” as that term is used in the MRPCA.

      5.       Defendant Capital One Bank (USA), N.A. is a national bank with a principal place

of business in McLean, Virginia.

      6.       Defendant is not a “collection agency” as that term is defined in the Michigan

Occupational Code, M.C.L. § 339.901(b) and the MRCPA, M.C.L. § 445.251(b), but rather

acted and acts in the State of Michigan to collect debts purportedly owing to it and incurred for

personal, family, or household purposes. Defendant is a “regulated person” as that term is defined

and used in the MRCPA. M.C.L. § 445.251(g).




                                                                                                 2
  Case 1:18-cv-01255-JTN-ESC ECF No. 1 filed 11/07/18 PageID.3 Page 3 of 11



                                   JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§ 1331 and 47 U.S.C. § 227. This Court has supplemental jurisdiction over Plaintiff’s state law

claims under 28 U.S.C. § 1367.

       8.      Venue is appropriate in this Court because the conduct complained of took place

within Kent County, Michigan.

                                   FACTUAL ALLEGATIONS

       9.      Plaintiff obtained a credit card account from Defendant and made charges on that

account for personal and household purposes. Plaintiff’s indebtedness on the credit card account

was a “debt” as that term is used in the MRCPA.

       10.     After Plaintiff incurred certain charges on the account, he became unable to make

periodic payments on the account when due.

       11.     Defendant subsequently began attempting to collect the credit card debt from

Plaintiff.

       12.     In January of 2018 or earlier, Defendant began repeatedly directing calls to

Plaintiff’s cellular telephone number, which ends in 5401 (the “5401 Number”), in attempts to

collect the debt from Plaintiff.

       13.     Plaintiff has telephone and voicemail service to the 5401 Number through cellular

provider Xfinity Mobile, which Plaintiff pays for on a monthly basis.

       14.     Defendant used a prerecorded voice message in numerous calls directed to the 5401

Number and placed by an automatic telephone dialer system.

       15.     After calling the 5401 Number, Defendant left numerous prerecorded voice

messages that were identical, as follows:

                                                                                              3
  Case 1:18-cv-01255-JTN-ESC ECF No. 1 filed 11/07/18 PageID.4 Page 4 of 11



      Hi, this is Andy from Capital One. We’ve been trying to reach you about an
      important personal business matter. Please return this call at 1-800-955-6600.
      Again, the number is 1-800-955-6600. Thank you.

      16.      After calling the 5401 Number, Defendant left numerous prerecorded voice

message that were identical, as follows:

       Hi, this is Linda. We would like to discuss solutions regarding an important
       business matter at Capital One. Please call us back today at 1-866-953-7906.

      17.      Defendant used a prerecorded voice message in at least 27 calls directed to the 5401

Number in the month of May 2018.

      18.      Defendant used a prerecorded voice message in at least 17 calls directed to the 5401

Number between June 1 and June 25, 2018.

      19.      On June 25, 2018, Plaintiff telephoned Defendant at (866) 953-7906 in an attempt

to negotiate a resolution of the debt and to communicate to Defendant Plaintiff’s demand that

Defendant cease making automated calls to the 5401 Number.

      20.      The number Plaintiff dialed to initiate the June 25, 2018 call was the same number,

(866) 953-7906, referenced in many of Defendant’s prerecorded voicemail messages as the correct

telephone number at which to contact Defendant.

      21.      During the June 25, 2018 call, Plaintiff explicitly told Defendant’s employee, “this

number is my cell phone, I can’t be having any more calls.”

      22.      In response, Defendant’s employee offered to “cease and desist your account,”

meaning “cease all contact with you, email and phone,” but denied that the automated calls from

Defendant could be “put on hold without an arrangement,” meaning a payment arrangement on

the account.




                                                                                                 4
  Case 1:18-cv-01255-JTN-ESC ECF No. 1 filed 11/07/18 PageID.5 Page 5 of 11



       23.     Defendant’s employee’s statement that Defendant’s automated calls to Plaintiff’s

cellular phone could not be stopped absent a payment arrangement was false and misleading.

       24.     Plaintiff replied, “I’m stating: don’t call this number anymore. Not your

automated, you know, messages or anything like that.”

       25.     Defendant’s employee then asked which number Plaintiff wanted removed from

future calls from Defendant and Plaintiff provided the 5401 Number. At that moment reviewing

Defendant’s electronic records for Plaintiff’s account, Defendant’s employee replied, “that’s the

only number we have on file,” before repeating his suggestion that Plaintiff request to “cease and

desist this account, like I said, where we cease all contact with you.”

       26.     Because Plaintiff still wished to negotiate a resolution of the debt, Plaintiff was

unwilling to render further negotiation impossible by having all communication between himself

and Defendant cease. Plaintiff explained this to Defendant’s employee during the call.

       27.     Plaintiff reiterated: “I’m saying, no more calls. This is a cell phone.”

       28.     Defendant’s employee again stated that “without me being able to put an

arrangement in the account,” meaning a payment arrangement, “I can’t put the calls on hold.”

       29.     Plaintiff again reiterated: “That number, [the 5401 Number], is my cell phone

number. Capital One should not be calling it … no more calls.”

       30.     After repeating that Plaintiff was required to request a “cease and desist” of all

written and other contact, which would render any effort to negotiate a resolution of the debt

impossible, Defendant’s employee paraphrased Plaintiff’s request, stating, “you want us to stop

calling,” implying that to make Defendant’s automated calls stop, Plaintiff was required either to

agree to pay Defendant, or demand that Defendant stop every form of communication with

Plaintiff.

                                                                                                5
  Case 1:18-cv-01255-JTN-ESC ECF No. 1 filed 11/07/18 PageID.6 Page 6 of 11



      31.      In response to Defendant’s statement, “you want us to stop calling,” Plaintiff

replied, “yeah, like the automated robocalls, and the voicemails, and all that stuff.”

      32.      Later in the conversation, Plaintiff once again demanded, “no more robocalls, and

no more, you know, voicemails.”

      33.      Defendant received Plaintiff’s demand that the automated calls from Defendant to

Plaintiff’s cellular phone number be stopped.

      34.      Defendant’s employee received and understood Plaintiff’s demand that the

automated calls from Defendant to Plaintiff’s cellular phone number be stopped.

      35.      Defendant never communicated to Plaintiff that his requests that Defendant’s

automated calls to Plaintiff’s cellular phone be stopped needed to be communicated to a different

employee or department. Defendant instead communicated to Plaintiff that such calls could only

be stopped if he made an “arrangement” to pay off the debt or demanded that Defendant cease

communicating with Plaintiff by each and every possible means.

      36.      To the extent Plaintiff had ever provided his consent to Defendant to place

automated calls and messages to his cellular phone number, he unequivocally and clearly revoked

such consent by not later than June 25, 2018.

      37.      Any consent by Plaintiff to receive automated calls and messages to his cellular

phone number from Defendant was revoked by a reasonable means on or before June 25, 2018.

      38.      Plaintiff never gave Defendant his consent to place automated calls or messages to

his cellular phone number at any time during or after the June 25, 2018 call.

      39.      Between June 26 and June 30 of 2018, Defendant used a prerecorded message in at

least six (6) automated calls directed to the 5401 Number.




                                                                                               6
  Case 1:18-cv-01255-JTN-ESC ECF No. 1 filed 11/07/18 PageID.7 Page 7 of 11



      40.      In July of 2018, Defendant used a prerecorded message in at least 30 automated

calls directed to the 5401 Number.

      41.      On August 2, 2018, Defendant called the 5401 Number using an automatic dialer.

When Plaintiff answered the call, there was silence on the line and a delay before Defendant’s

employee spoke. Such delay is characteristic of use of an automatic telephone dialer system.

      42.      During the August 2, 2018 call, Defendant’s employee spoke with Plaintiff

regarding the debt. During this call, Plaintiff asked if any notation was present in Defendant’s file

indicating that his phone number was a cellular phone. Defendant’s employee responded, “again,

we’re on an automatic dialer … we have been trying to get ahold of you, sir.”

      43.      During the August 2, 2018 call, Plaintiff again demanded that the automated calls

and messages to his cellular number from Defendant cease.

      44.      In August of 2018, Defendant used a prerecorded message in at least 30 automated

calls directed to the 5401 Number.

      45.      In September of 2018, Defendant used a prerecorded message in at least 12

automated calls directed to the 5401 Number.

      46.      After Plaintiff’s unequivocal demand that Defendant cease the automated calls to

his cellular phone on June 25, 2018, Defendant used a prerecorded message in at least 78

automated calls directed to the 5401 Number.

      47.      Each of the automated calls Defendant directed to the 5401 Number was in

connection with an attempt by Defendant to collect a debt from Plaintiff.

      48.      Each of the voicemails Defendant directed to the 5401 Number featured a

prerecorded voice and identical message.




                                                                                                   7
  Case 1:18-cv-01255-JTN-ESC ECF No. 1 filed 11/07/18 PageID.8 Page 8 of 11



      49.       Each of the calls Defendant directed to the 5401 Number, including the August 2,

2018 call during which Defendant’s employee acknowledged the automated nature of the calls

Plaintiff was receiving, was placed using an automatic telephone dialing system.

      50.       By not later than June 26, 2018, each of Defendant’s automated calls placed to the

5401 Number was a violation of the TCPA’s prohibition of calls to cellular numbers “using any

automatic telephone dialing system or an artificial or prerecorded voice.” 45 U.S.C. §

227(b)(1)(A).

      51.       Each of Defendant’s automated calls directed to the 5401 Number after June 25,

2018 was a willful violation of the TCPA.

      52.       Each of Defendant’s automated calls directed to the 5401 Number after June 25,

2018 violated the prohibition in the MRCPA of using a “harassing, oppressive, or abusive method

to collect a debt, including causing a telephone to ring … repeatedly, continuously, or at unusual

times or places which are known to be inconvenient to the debtor.” M.C.L. § 445.252(n).

      53.       Defendant’s repeated, automated calls directed to the 5401 Number caused

Plaintiff substantial annoyance and distraction and interfered with Plaintiff’s use of his telephone

equipment and telephone line.

      54.       Defendant’s repeated, prerecorded voicemail messages left after placement of calls

directed to the 5401 Number occupied and cluttered the limited space allotted to Plaintiff in his

voicemail inbox, rendering Plaintiff’s use of his voicemail service cumbersome, inconvenient, and

otherwise time-consuming.

      55.       Defendant’s prerecorded voicemail calls to Plaintiff’s cellular phone number,

including the over 78 such calls made after June 25, 2018, were so numerous as to completely fill

Plaintiff’s allotted voicemail storage and render it impossible for Plaintiff to receive additional

                                                                                                  8
  Case 1:18-cv-01255-JTN-ESC ECF No. 1 filed 11/07/18 PageID.9 Page 9 of 11



voicemails on one or more occasions until Plaintiff took affirmative steps to delete Defendant’s

voicemail messages.

       56.       Defendant’s automated calls directed to the 5401 Number caused Plaintiff

substantial annoyance, stress, distraction, inconvenience, embarrassment, and wasted time.

                            COUNT I – TCPA, 45 U.S.C. § 227(b)(1)

        57.      Plaintiff incorporates the preceding paragraphs herein by reference.

        58.      Defendant violated the TCPA at least 78 times by directing automated calls to

Plaintiff’s cellular phone number.

        59.      Defendant’s TCPA violations were willful and/or knowing.

        WHEREFORE, Plaintiff requests that judgment be granted in his favor specifying the

following relief:

        a. An injunction prohibiting Defendant from placing automated calls and calls using

              prerecorded messages to Plaintiff’s cellular phone number in violation of the TCPA

              pursuant to 47 U.S.C. § 277(b)(3)(A);

        b. Statutory damages pursuant to 47 U.S.C. § 277(b)(3)(B) and treble damages; and

        c. Such further relief as the Court deems just and proper.

                            COUNT II – MRCPA, M.C.L. § 445.257

        60.      Plaintiff incorporates the preceding paragraphs herein by reference.

        61.      Because of their frequency and persistence, Defendant’s collection-related

automated calls to Plaintiff after June 25, 2018 were harassing, oppressive, and abusive and violated

the MRCPA.

        62.      Defendant’s violations of the MRCPA were willful.




                                                                                                   9
 Case 1:18-cv-01255-JTN-ESC ECF No. 1 filed 11/07/18 PageID.10 Page 10 of 11



        WHEREFORE, Plaintiff requests that judgment be granted in his favor specifying the

following relief:

        a. Treble actual and statutory damages pursuant to M.C.L. § 445.257;

        b. Statutory costs and reasonable attorney fees pursuant to M.C.L. § 445.257; and

        c. Such further relief as the Court deems just and proper.



                                                    Respectfully submitted,

Dated: November 7, 2018                             /s/ Theodore J. Westbrook
                                                    Theodore J. Westbrook
                                                    Westbrook Law PLLC
                                                    Attorney for Plaintiff
                                                    6140 28th St. SE, Suite 115
                                                    Grand Rapids, MI 49546
                                                    twestbrook@westbrook-law.net




                                                                                            10
 Case 1:18-cv-01255-JTN-ESC ECF No. 1 filed 11/07/18 PageID.11 Page 11 of 11



                                        JURY DEMAND

        Plaintiff Eric DeVries, by and through his counsel, hereby demands a trial by jury as to

all claims and issues so triable.



                                                     Respectfully submitted,

Dated: November 7, 2018                              /s/ Theodore J. Westbrook
                                                     Theodore J. Westbrook
                                                     Westbrook Law PLLC
                                                     Attorney for Plaintiff
                                                     6140 28th St. SE, Suite 115
                                                     Grand Rapids, MI 49546
                                                     twestbrook@westbrook-law.net




                                                                                                   11
